Citation Nr: 0919416	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hepatitis C.  In June 2007, the Board 
remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran contends that while she was not diagnosed with 
hepatitis C until approximately 1987, symptoms associated 
with hepatitis C first manifested during her period of active 
service, and that she is therefore entitled to service 
connection.  She asserts that she contracted the hepatitis C 
virus as a result of in-service duties as a medical 
corpswoman, including, specifically, an incident in which she 
was stuck with a contaminated needle.

The Veteran's service records demonstrate that she completed 
training as a hospital corpswoman and in first aid, and that 
she was recommended for Hospital Corps Class "A" school 
training.  However, her service separation form does not 
reflect a specific military occupational specialty.  Her 
service medical records similarly do not reflect that she was 
treated for any incident in which she was stuck with a 
contaminated needle.  However, her service medical records do 
reflect a February 1982 notation regarding possible hepatitis 
based upon July 1981 symptomatology of weight loss, jaundice, 
and dark brown urine.  Otherwise, the Veteran's service 
medical records are negative for a diagnosis of hepatitis C.  
However, entries of significance include an October 1980 
suicide attempt in which the Veteran cut her wrists with 
shards from a compact mirror, and two reported incidences of 
alleged rape, one of which took place prior to her entry into 
service, and one of which took place in November 1980, during 
her period of active service.  

The first clinical evidence of record of a diagnosis of 
hepatitis C is dated in April 2000, at which time the Veteran 
sought private treatment for a condition diagnosed as 
"hepatitis C flare."  The first VA diagnosis of hepatitis C 
is dated in April 2002.  At that time, the Veteran reported 
post-service risk factors for contracting hepatitis C 
including tattoos and exposure to blood while working as a 
paramedic, hemapharesis tech, and through needle sticks.  The 
Veteran additionally reported having sustained a gunshot 
wound to her chest in 1998, and having had blood 
transfusions, although those were noted to have occurred 
after her diagnosis with hepatitis C.  The Veteran was 
determined to have likely contracted hepatitis C as a result 
of her line of work.  

In June 2007, the Board remanded the claim in part for the 
purpose of obtaining a medical opinion addressing whether the 
Veteran as likely as not contracted the hepatitis C virus 
during service.  The examiner to whom the Veteran's file was 
forwarded for review, however, declined to offer an opinion, 
stating that she was unable to provide an opinion as to the 
most likely etiology of the Veteran's hepatitis C without 
resorting to speculation.  The examiner did not explain why 
she was unable to provide an opinion without resorting to 
speculation.  The failure to provide an opinion, or to 
explain why the requested opinion could not be provided, 
rendered the report inadequate for rating purposes.  
Accordingly, the claim must again be remanded in order that 
an adequate opinion may be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a 
hepatologist or other similarly qualified physician 
for the purpose of rendering an opinion regarding 
the most likely etiology of the Veteran's hepatitis 
C.  No further examination of the Veteran is 
necessary, unless the examiner determines 
otherwise.  The examiner must review the claims 
file and the report should reflect that the file 
was reviewed.  The rationale for all opinions, with 
citation to relevant medical findings, must be 
given.  The examiner should specifically offer 
opinions as to the following:

a.  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran contracted 
hepatitis C during her period of 
active service?

b.  Given the Veteran's reported 
risk factors (trauma related to 
rape; exposure to infected blood 
associated with her duties as a 
hospital corpswoman; being stuck 
with a contaminated needle; tattoos; 
and exposure to blood while working 
as a paramedic, hemapharesis tech, 
and through needle sticks), to which 
risk factor is her hepatitis C most 
likely attributable?  In answering 
this question, the examiner should 
consider the Veteran's lay testimony 
regarding having been raped in 
service and having been stuck with a 
contaminated needle in service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(holding that an examination was 
inadequate where the examiner did 
not comment on the Veteran's report 
of in-service injury and instead 
relied on the lack of evidence in 
the service treatment records to 
provide a negative opinion).  If it 
is equally probable that the 
Veteran's hepatitis C is 
attributable to the in-service risk 
factors as compared to post-service 
risk factors, the examiner should so 
state.
	

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

